RESPONSE TO PETITION FOR RE-HEARING.
The court riot only attentively considered the brief of the counsel for appellees, and the able argument of one of them in open court; but they have also given to the petition for a re-hearing a careful consideration, and the opinion of the court remains unchanged.
The general doctrine, that the release of one of several obligors is a release of all is expressly recognized id the opinion, but its application to this case is denied. The opinion also recognizes the powér of the county court, by virtue of th'e act of the legislature referred to, to release any of the sureties who may apply for that purpose; but the opinion holds, in substance, that none of the obligors in the first bond are released except Kellar, in regard to whom the county court entered an express order of release; that *474the operation of such an order exterids no-further than? its own terms; that the county court, having the right by law to release only such sureties as may apply to be discharged, a release to such is not, by mere operation of law, a release to any of the other obligors ; that the commonwealth, being the mere nominal obligee in the bond, a release by her authority, ought not, and cannot operate, by mere implication, but operates only so far as the authority has in fact been exercised. We think that this is the doctrine which ought to prevail in the state of case presented in this record; and, in holding this to be the true doctrine in this case, it is not perceived that any violence is done to the established rules in relation to the operation of releases.
Barret S? Wood and Herndon, for appellant; Fry; and Page, for appellees.